UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6747



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                              Plaintiff - Appellant,

          versus


THOMAS R. CORCORAN, Warden; DENNIS DUSING;
STEPHEN MACK; RICHARD A. LANHAM, SR.; LINWOOD
PERKINS, Captain; SERGEANT BELT, Commanding
Officer, III; E. SINGH, Commanding Officer,
II; LIEUTENANT HICKS; OFFICER YELITIN, Com-
manding Officer, II; OFFICER REECE, Commanding
Officer, II; SERGEANT ROBINSON; OFFICER WHITT,
Commanding Officer, II,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
2468)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se. Angela Michelle Eaves,
Assistant Attorney General, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Nicholas Warner Jones appeals the district court’s order

granting Defendants’ motion for summary judgment and denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.      We have

reviewed the record and the district’s opinion and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court.   See Jones v. Corcoran, No. CA-98-2468 (D. Md. May 24,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2